951 F.2d 1259
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
JOBCO MANUFACTURING COMPANY, INC., a/k/a Jobco, Inc.,Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE SERVICE, Respondent-Appellee.
No. 90-9018.
United States Court of Appeals, Tenth Circuit.
Dec. 12, 1991.

Before SEYMOUR and STEPHEN H. ANDERSON, Circuit Judges, and BRATTON,* District Judge.
ORDER AND JUDGMENT**
STEPHEN H. ANDERSON, Circuit Judge.


1
The Petitioner, Jobco Manufacturing Company, Inc., appeals from a decision of the United States Tax Court holding that Petitioner was not entitled to include in its consolidated return for 1983 the net operating loss carryover deduction of Bewley Manufacturing Company, Inc.***


2
Petitioner contends that it was entitled to include the net operating loss of Bewley on the grounds that a reorganization of Bewley and the Petitioner occurred, within the meaning of § 368(a)(1)(F) of the Internal Revenue Code of 1954 (as amended and in effect during 1983, the year at issue).   The Tax Court held that no "F" reorganization occurred;  that there was no plan of reorganization under § 361 of the Code and that, as a result, no operating loss carryover under § 381 of the code was available.   On appeal, the Petitioner contends that the Tax Court erred in its legal and factual determinations.


3
We have carefully reviewed all of the arguments raised by Petitioner in its brief on appeal, as well as the record and the decision below.   Applying our standard of review to the findings of fact by the Tax Court, we conclude that the Tax Court did not err.


4
Accordingly, the judgment of the United States Tax Court is AFFIRMED.



*
 The Honorable Howard C. Bratton, District Judge, United States District Court for the District of New Mexico, sitting by designation


**
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3


***
 Both parties have waived oral argument in this action, and after examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The cause is therefore ordered submitted without oral argument